We adhere to our former decision. However, we may have inadvertently given the impression that the coverage took effect from the date of the policy. It was not our intention to say that the policy took effect from April 1, 1928, the date when by its language it stated that it was effective. Under our holdings, where the first premium was not paid in cash, it would not take effect until delivery of the policy acknowledging receipt of the first premium. We do not here determine whether that occurred when the policy was mailed to the agents for delivery or when it was actually delivered to the insured. That is immaterial here. The second premium was by the terms of the contract due July 1.
                  ON SECOND APPLICATION FOR REARGUMENT.
On February 15, 1935, the following opinion was filed: